                   l
                                                                                               FiLE7
                                                                                    CLARK, U.S_ C? ~-;<trT!~~!"~T
                  2

                  3                                                                         JAN - 3 2019
                  4                                                               C EF.~ii~2;aL Brjl niCT Of= CfiLJFC~RP~lA




                  6

                  7
                                                                                            priority ---~~
                  8                                                                         Bend     ~!
                                                                                            Enter     —~
                  9                                                                          Closed

                10                                                                             ~s-~iis-~ ~-
                                             UNITED STATES DISTRICT COURT Scan on~v--"~
                11
                                           CENTRAL DISTRICT OF CALIFORNIA
                12

                13
                        ... ~
                       ~•~                                         Case No. 5:18-cv-02067 SVW(KKx)
                14
                                    Plaintiff,                     rP         ORDER GRANTING
                15                                                 JOINT STIP CATION TO DISMISS
                                                                   ENTIRE ACTION WITH
                16                                                 PREJUDICE
                17 PENSKE LOGISTICS LLC, a limited                 Complaint Filed: August 17, 2018
                  liability com~ pany; PENSKE TRUCK                Removed:         September 26, 2018
               18 LEASING      CORPORATION,a                       Trial Date:      Apri12, 2019
                  corporate entity; PENSKE TRUCK                   Judge:           Ikon. Stephen V. Wilson
               19 LEASING CO., L.P., a limited
                  partnership; RENE BRIONES, as an
               20 individual;  and DOES 1 to 50,
                  Inclusive,
               21
                                    Defendant.
               22

               23

               24.

               25',
                                                                                                              ~~._..
               26                                                                                            /
               27
[Proposed Orda-
 word           Z' g



                                                                                Case No. 5:18-cv-02067 SVW(KKx)
                       [PROPOSED] ORDER GRANTING JOINT STIPULATION TO DISMISS ENTIRE  ACTION WITH PREJiIDICE
                                                                                                  ing,
               1       Pursuant to the stipulation between the parties, and for good cause appear
               2 the Court ORDERS that all claims for relief in the above-capti
                                                                                  oned action brought

               3 by Plaintiff Darryl Sykes are hereby dismissed in their entirety
                                                                                  and with prejudice.

               4 Each party is to bear its own costs and attorneys' fees.

               5

               6           IT IS SO ORDERED.
               7

               8 DATED:             Zvi/,~
                                                             Ho     ephen V. Wilson
               9
                                                             United States District Judge
              10
                                                                                                      36866738.1
              11

              12

              13

              14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27
[Proposed] Order
 word            X10
                 GO


                                                              1                Case No. 5:18-cv-02067 SVW(KI{x)
                                                                     DISMISS ENTIRE ACTION WITH PREJUDICE
                       [PROPOSED]ORDER GRANTING JOINT STIPULATION TO
